 
 
I 
112th CONGRESS
2d Session
H. R. 6718 
IN THE HOUSE OF REPRESENTATIVES 
 
December 30, 2012 
Ms. Richardson introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To reauthorize part C of the Individuals with Disabilities Education Act. 
 
 
1.Short titleThis Act may be cited as the Early Intervention for Toddlers and Infants with Disabilities Act. 
2.Infants and toddlers with disabilitiesSection 644 of the Individuals with Disabilities Education Act (20 U.S.C. 1444) is amended by striking fiscal years 2005 through 2010 and inserting fiscal years 2014 through 2019.   
 
